Citation Nr: 1440882	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12 05-580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the left upper extremity (LUE) due to cold weather exposure.  

2. Entitlement to service connection for osteoarthritis of the right upper extremity (RUE) due to cold weather exposure.  

3. Entitlement to service connection for osteoarthritis of the left lower extremity (LLE) due to cold weather exposure.  

4. Entitlement to service connection for osteoarthritis of the right lower extremity (RLE) due to cold weather exposure.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION


The Veteran had active service from March 1951 to February 1954, to include service in the Korean Conflict from August 1951 to August 1952.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St Petersburg, Florida, which denied the claims for service connection for osteoarthritis of the RUE, and LUE.  In a September 2009 statement, the Veteran clarified that his appeal should include osteoarthritis of the LLE and RLE.  Thereafter, the RO issued a rating decision in September 2011, which granted service connection for the residuals of cold injury to the RLE and LLE, and for peripheral neuropathy of the RLE and LLE.  However, neither the September 2012 rating decision, nor a January 2012 statement of the case (SOC) addressed the issue of entitlement to service connection for osteoarthritis of the LLE or RLE.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in June 2012.  A transcript of the hearing has been associated with the claims file.  The hearing was adequate as the undersigned VLJ and representative for the Veteran explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In August, the Board, inter alia, remanded the claim for further development of the record, including issuing a statement of the case (SOC) pertaining to the issue of service connection for osteoarthritis of the LLE and RLE; ordering that outstanding VA records be obtained; and ordering that VA examination and medical opinion be scheduled.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal must again be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The medical evidence is not sufficiently developed to adjudicate the claims for service connection of the LUE and RUE.  The Board finds the April 2013 VA examination and medical opinion are inadequate as they fail to appropriately address the questions posed in the August 2012 Board Remand.  An additional opinion must be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); Dyment v. West, 13 Vet. App. 141 (1999).  Also, a medical examination and opinion is necessary to address the claims for service connection for osteoarthritis of the LLE and RLE.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2013); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature and likely etiology of the claimed osteoarthritis of the LUE, RUE, LLE, and RLE.  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review.  

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, pertinent VA examination reports and treatment records, the February 2012 private medical opinion, and the June 2012 hearing testimony; and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to provide a current diagnosis and then specifically address each of the following questions:

 (a) Does the Veteran have symptoms of osteoarthritis of the LUE and/or RUE and/or LLE and/or RLE that represents either (a) separate and distinct disabilities or sets of symptoms or, alternatively, (b) indistinguishable manifestations of the same disability.  If the examiner determines that the osteoarthritis involves separate and distinct disabilities/symptom sets, the examiner is asked to identify each separate disability/symptom set, and describe the nature and degree of impairment associated with each.  

 (b) Is it at least as likely as not (i.e., there is at least a 50 percent probability) that osteoarthritis of the LUE and/or RUE and/or LLE and/or RLE had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, to particularly include cold weather exposure during the Korean Conflict?  

In making this determination, the VA examiner must assume as true that the Veteran had a cold weather injury during service in the Korean Conflict.  Furthermore, the VA examiner must assume that the Veteran had ongoing symptoms after service.  The examiner must reconcile previous diagnoses of osteoarthritis in the record with any current findings.  

(c) Is it at least as likely as not that osteoarthritis of the LUE and/or RUE and/or LLE and/or RLE is proximately due to, the result of, or caused by a service-connected disability, to particularly include peripheral neuropathy of the upper and lower extremities?  The examiner should note that the Veteran's previous diagnoses of peripheral neuropathy of the upper and lower extremities are not in dispute.  

(d) Is it at least as likely as not that osteoarthritis of the LUE and/or RUE and/or LLE and/or RLE has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include peripheral neuropathy of the upper extremities?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In making determinations (c)-(d) above, the examiner is asked to carefully consider the Veteran's own assertions regarding the onset and continuity of his symptomatology since service.  Furthermore, it is imperative that the examiner provide a clear and separate response addressing the two distinct questions above involving (c) causation and (d) aggravation.  

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that an opinion relating a current disorder to service or a service-connected disability would be speculative, s/he must clearly explain the reasons supporting this conclusion.  

 The examiner is thus requested to prepare a printed (typewritten) report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  

2. After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  



